DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because “the tubular shell” has no antecedent basis, and is understood to depend form claim 7.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al., hereinafter Watanabe (US 5909099) in view of Hirai et al., hereinafter Hirai (US 10321609).
Claim 1: Watanabe discloses a charging cable apparatus (Fig 1), comprising: a connector (30) comprising an electrically conductive base portion (33), and at least one conducting socket (31a) within the base portion; a cable (41, Fig 4) extending from the base portion of the connector, the cable constructed of an electrically conductive material (implied, since the cable is for power transfer), the cable comprising a current output end (32, Fig 1) connected to the base portion of the connector, a current input 
Hirai et al. (hereinafter Hirai) (US 10321609) Hirai discloses a heat pipe (16) comprising a phase change section (col 3, lines 39-47) having a wicking structure (16a). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the heat pipe with a phase change section having a wicking structure for heat transfer efficiency.  The remaining limitation, the phase change section coextensive with at least a portion of the cable so as to receive heat generated during current flow within the cable, is satisfied by the combination, since the heat pipe wraps around the cable (Watanabe, Fig 4, col 12, lines 20-22).

Claim 17: Watanabe discloses a charging cable system (Fig 1), comprising: a charging cable apparatus, comprising: connector (30) comprising an electrically conductive base portion (33), and at least one conducting socket (31a) embedded in the base portion; a cable (41, Fig 4) extending from the base portion of the connector, the cable constructed of an electrically conductive material (implied, since the cable is for power transfer), the cable comprising a current output end (32, Fig 1) connected to the base portion of the connector, a current input end (at 50, Fig 1) configured to be connectable to a charging station (50) for receiving a charging current from the charging station, and an intermediate portion (at 40, Fig 1) between the current output end and current input end; and a heat pipe (34, Fig 3 and 42, Fig 4, col 10, lines 30-31); and a  charging station (50), wherein the current input end of the cable is connected to the charging station to enable the cable to receive a charging current from the charging station (col 11 , lines 10-17). 

Hirai et al. (hereinafter Hirai) (US 10321609) Hirai discloses a heat pipe (16) comprising a phase change section (col 3, lines 39-47) having a wicking structure (16a). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the heat pipe with a phase change section having a wicking structure for heat transfer efficiency.  The remaining limitation, the phase change section coextensive with at least a portion of the intermediate portion of the cable so as to receive heat generated during current flow within the cable, is satisfied by the combination, since the heat pipe wraps around the cable (Watanabe, Fig 4, col 12, lines 20-22).

Hirai further discloses: 
Claims 2 and 3: an external condensing surface (18, Fig 3) in fluid communication with the phase change section of the heat pipe and wherein the external condensing surface further comprises at least one external fin (18, Fig 3).  
Claims 7 and 18: wherein the phase change section of the heat pipe (16) comprises a tubular shell (at 16) having an inner surface and an outer surface, the tubular shell having an inner space defining a fluid receiving space, and wherein the wicking structure is positioned within the fluid receiving space and at least partially engages the inner surface of the tubular shell (as shown in Fig 2).  
Claims 8 and 19: wherein the fluid receiving space of the phase change section is equipped with a working fluid changeable between a vapor state and a liquid state (col 3, lines 39-47).  
Claim 14: wherein the tubular shell is constructed of a metal (col 3, lines 22-23).  
Claim 15: wherein the wicking structure is constructed of a material selected from the group consisting of carbon fiber, graphite, screen wick, wicking cloth, sintered metal powder, 3D printed wick structures, and braided metal (a porous film that is formed with fine irregularities or aggregates of particles, col 3 lines 29-31)

Watanabe further discloses:
Claim 4: further comprising a fan (53, Fig 1) positioned to blow air across the at least one external fin.  
Claim 5: wherein the current output end (32) of the cable is embedded within the base portion (Fig 2) of the connector.  
Claim 6: wherein the heat pipe (42) has a first end (at 34) and a second end, wherein the first end is connected to the base portion of the connector (as shown in Fig 2), and the second end is positioned at the current input end of the cable (at 50, Fig 1).  
Claim 9: wherein the heat pipe surrounds at least a portion of the cable (Fig 4).  
Claim 13: wherein the first end of the heat transfer pipe is embedded within the base portion of the connector (as shown in Fig 2).  
Claim 16: comprising a connector (30) adapted to charge an electric battery (col 11 lines15-17) of an electric vehicle.  
Claim 20: Watanabe discloses a method of charging an electric battery, comprising: connecting an electric battery (col 11, line 16) to a charging cable apparatus of a charging cable system (as shown in Fig 1), the charging cable apparatus comprising: a connector (30) comprising an electrically conductive base portion (33), and at least one conducting socket (31a) embedded in the base portion; a cable (41, Fig 4) extending from the base portion of the connector, the cable constructed of an electrically conductive material (implied, since the cable is for power transfer), the cable comprising a current output end (32, Fig 1) connected to the base portion of the connector, a current input end (at 50, Fig 1) configured to be connectable to a charging station (50) for receiving a charging current from the charging station, and an intermediate portion (at 40, Fig 1) between the current output end and current input end; and a heat pipe (34, Fig 3 and 42, Fig 4, col 10, lines 30-31); wherein the electric battery is connected to the connector of the charging cable apparatus; and actuating the charging cable system causing the charging cable apparatus to provide electric current to the electric battery (col 11, lines 1-17).  
Hirai et al. (hereinafter Hirai) (US 10321609) Hirai discloses a heat pipe (16) comprising a phase change section (col 3, lines 39-47) having a wicking structure (16a). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the heat pipe with a phase change section having a wicking structure for heat transfer efficiency.  The remaining limitation, the phase change section coextensive with at least a portion of the intermediate portion of the cable so as to receive heat generated during current flow within the cable, is satisfied by the combination, since the heat pipe wraps around the cable (Watanabe, Fig 4, col 12, lines 20-22).
Claim 21: The method of claim 20, wherein the electric battery is a battery of an electric vehicle (col 11, line 16).

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILAGROS JEANCHARLES/Examiner, Art Unit 2833                                                                                                                                                                                                        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833